


Exhibit 10.89

 

[g58832lgi001.jpg]

 

Amendment #1 to Employment Agreement
To Comply with the Provisions of Section 409A of the Internal Revenue Code

 

Ronald Doornink

 

This Amendment #1 to Employment Agreement (this “Amendment #1”) is entered into
as of December 15, 2008, by and between Ronald Doornink (“Employee”) and
Activision Publishing, Inc. (“Employer”).  All capitalized terms shall have the
same meaning set forth in the Employment Agreement (as defined below).

 

RECITALS:

 

Employee and Employer entered into an Employment Agreement dated as of July 8,
2008 (the “Employment Agreement”).

 

Employee and Employer desire to amend the Employment Agreement in certain
respects as set forth herein in order to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended.

 

AGREEMENT:

 

The parties hereby agree to amend the terms of the Employment Agreement as
follows:

 

1.                                 Release:  The Employment Agreement is hereby
amended to delete Section 9(e)(ii) in its entirety and replace it with a new
Section 9(e)(ii) to read as follows:  If your employment terminates under
Section 9(c), the Employer shall pay you (a) the amounts described in clause
(i) of this Section 9(e) and (b) an amount equal to the Base Salary (at the rate
in effect on the date of your termination) that you would have received had you
remained employed until the last date of the Term in equal installments
commencing on the first payroll date following the 60th day following your
termination of employment; provided, however, that you must sign a waiver and
release agreement in a form prepared by the Employer in its sole discretion in
order to receive the amounts set forth in this Section 9(e)(ii)(b), which waiver
and release agreement must become effective and irrevocable in its entirety
within 60 days after your termination of employment.  The Employer will pay any
installments relating to such 60 days in a lump sum on the first payroll date
following the 60th day following your termination of employment.

 

2.                                 Section 409A:  Section 10(s) of the
Employment Agreement is hereby amended to add a new subsection (vi) to read as
follows:  For purposes of this Agreement, each amount to be paid or benefit to
be provided to you pursuant to Section 9(e) of this Agreement shall be construed
as a separate identified payment for purposes of Section 409A of the Code.

 

Except as specifically set forth in this Amendment #1, the Employment Agreement
shall remain unmodified and in full force and effect.  If any term or provision
of the Employment Agreement is contradictory to, or inconsistent with, any term
or provision of this Amendment #1, then the terms and provisions of this
Amendment #1 shall in all events control.

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED:

 

 

 

 

 

Employee:

 

Employer:

 

 

 

 

 

Activision Publishing, Inc.

 

 

 

 

 

 

/s/ Ronald Doornink

 

By:

/s/ George L. Rose

 

 

 

Ronald Doornink

 

Name:

George L. Rose

Date:

12/03/08

 

Title:

Chief Legal Officer

 

 

Date:

12/12/08

 

--------------------------------------------------------------------------------
